March 1st, 1817.
Judge Roane
pronounced the Court's opinion.
“ The Court is of opinion, (hat, although a devise to a married woman, ‘ and her children, and their heirs,11 will give a joint estate of inheritance to her and such of her children as are living at the time ; and although the term e childrerd is not to be taken as synonymous with issue, except to effectuate the manifest intention of the Testator 5 the said term is *442so to be taken in this case; it not being intended to denote the devisee or devisees, who were to take, nor to reduce the portion of the interest of the mother in and to the slaves, before given to her by the same clause, but to declare the duration of-tier interest therein to be to her and her children forever; that is to suy, to her .and her issue.”
“ On the ground of this construction, the Court approve* the Decree dismissing the Bill, and affirms it.”